Exhibit 10.1(c)

Exhibit A

CHICAGO BRIDGE & IRON

SAVINGS PLAN

(As amended and restated as of January 1, 2008)

Fourth Amendment

Pursuant to resolution of the Board of Directors of Chicago Bridge & Iron
Company, a Delaware corporation (“Company”) dated June     , 2011, the Chicago
Bridge & Iron Savings Plan, as amended and restated as of January 1, 2008, and
subsequently amended (“Plan”), is hereby further amended as set forth in this
Fourth Amendment, effective as provided in Paragraph 18 below, as follows:

1. Section 2.03 of the Plan is amended to read as follows:

2.03 “Active Account” means any one or more of the following seven (7) separate
Accounts to which Elective Deferrals, Company Matching Contributions, Company
Contributions, Travelers Contributions, and Rollover Contributions, if any, may
currently be allocated:

(a) “Employee 401(k) Account” credited with Elective Deferrals made in
accordance with Section 4.01.

(b) “Company Matching Account” credited with Matching Contributions made in
accordance with Section 4.02. Effective January 1, 2001, Company Matching
Accounts for pre-2001 Matching Contributions shall become Inactive Accounts, and
new Company Matching Accounts shall be established as of January 1, 2001.

(c) “Company Contribution Account” credited with Company Contributions, if any,
made in accordance with Section 4.03. To the extent necessary to comply with
Section 4.11(c) (relating to vesting), the Plan Administrator shall maintain
separate subaccounts within a Participant’s Company Contribution Account for
(i) Company Contributions for Plan Years beginning before January 1, 2007 (and
earnings thereon); and (2) Company Contributions for Plan Years beginning after
December 31, 2006 (and earnings thereon).

(d) “Travelers Benefit Account” credited for Plan Years ending on or before
December 30, 2000, with Traveler Contributions, if any, made in accordance with
Section 4.04. Effective January 1, 2001, Travelers Benefit Accounts shall be
maintained as Inactive Accounts.

(e) “Prior Plan and Rollovers Account” credited with Rollover Contributions, if
any, made in accordance with Section 4.05, other than Rollover Contributions
derived from Roth accounts under any other qualified cash or deferred
arrangement.

(f) “Roth Contribution Account” credited with Roth Contributions (including
Catch-Up Deferrals designated as Roth Contributions), if any, that are made on
behalf of the Participant pursuant to a Participant’s election under
Section 4.01(b).

(g) “Roth Rollover Account” credited with Rollover Contributions, if any, made
in accordance with Section 4.05 that are derived from Roth accounts under
another qualified cash or deferred arrangement.



--------------------------------------------------------------------------------

2. Section 2.04 of the Plan is amended to read as follows:

2.04 “Active Participant” A. for a Plan Year means a Participant who is employed
by an Employer as an Eligible Employee for any portion of the Plan Year;
provided, however that (i) for purposes of making Elective Deferrals under
Section 4.01 (including Roth Contributions under Section 4.01(b)), a Participant
will not be an Active Participant for a Plan Year unless he or she has
Compensation in the Plan Year; (ii) for purposes of Company Contributions under
Section 4.03, Traveler Contributions under Section 4.04(a)(ii), and any minimum
contributions required under Article XII, a Participant will not be an Active
Participant for the Plan Year unless he or she is an Employee on the last day of
the Plan Year or had a Termination of Employment during the Plan Year by reason
of Retirement, Disability, death, a Reduction-in-Force Termination or lay-off;
and (iii) for purposes of Company Contributions under Section 4.03, a
Participant will not be Active Participant for the Plan Year unless he or she
has completed 1,000 or more Hours of Service during the Plan Year, or had a
Termination of Employment during the Plan Year by reason of Retirement,
Disability, death, or a Reduction-in-Force Termination.

3. Section 2.52 of the Plan is amended to read as follows:

2.52 “Rollover Contribution” means a contribution made from time to time by an
Eligible Employee to the Trustee in accordance with Section 4.05 of the Plan
(i) from a qualified trust as described in Section 402(c) of the Code, an
annuity contract described in Section 403(b) of the Code or an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or (ii) from an individual retirement account or
individual retirement annuity (“IRA”) as described in Section 408(d)(3) of the
Code if the sole source of contributions to such IRA was one or more rollover
contributions from a qualified trust described in Section 402(c) of the Code. A
Rollover Contribution shall include any direct transfer of an eligible rollover
distribution described in Section 401(a)(31) of the Code from a qualified trust,
annuity contract, eligible governmental plan or IRA described in the preceding
sentence. Effective February 1, 2011, a Rollover Contribution shall include any
direct transfer to the Participant’s Roth Rollover Account from another Roth
elective deferral account under an applicable plan described in
Section 402A(e)(1) of the Code, but only to the extent the Rollover Contribution
is permitted under the rules of Section 402A(c) of the Code.

4. A new Section 2.52A is added to the Plan to read as follows:

2.52A “Roth Contribution” means that portion of a Participant’s Elective
Deferrals that the Participant designates as a Roth Contribution in the
Participant’s Salary Reduction Agreement and that is contributed to the Plan on
an after-tax basis in accordance with Section 4.01(b).

5. Section 2.54 of the Plan is amended to read as follows:

2.54 “Service” means the aggregate of all periods of employment of an Employee
by an Employer or Related Company (including periods of Authorized Leave of
Absence) measured from the date an Employee first performs an Hour of Service
upon employment or reemployment to the date of the Employee’s Termination of
Employment, but excluding any Period of Severance other than an Authorized Leave
of Absence; provided, however, that (i) an Employee shall not be credited with
more than 12 months of Service with respect to any single period of Authorized
Leave of Absence; and (ii) if an Employee who has a Termination of Employment is
reemployed by an Employer or a Related Company and performs an Hour of Service
before he or she incurs a one-year Period of Severance, such Termination of
Employment shall be disregarded and his or her Service shall be treated as
continuous through the date he or she resumes employment as an Employee. An
Employee shall receive credit for 1/12 of a year of Service for each full or
partial calendar month of Service. Service once credited under this Section
shall not be disregarded by reason of any subsequent Period of Severance; except
that if a

 

1



--------------------------------------------------------------------------------

Participant has five consecutive one-year Periods of Severance, Service after
such five-year period shall not be taken into account for purposes of
Section 4.10 in determining the nonforfeitable percentage of his or her Accrued
Benefit derived from Employer contributions which accrued before such five-year
period. For purposes of determining whether or to what extent a Participant’s
Accounts transferred from a Transferor Plan are vested and nonforfeitable under
Section 4.11, Service of a Participant who was a participant in a Transferor
Plan shall include service with the predecessor employer credited for vesting
purposes under the Transferor Plan. For purposes of determining whether or to
what extent Accounts of a Participant who was employed by CRI/Criterion, Inc., a
Delaware corporation (“CRI”), or an employer that is a Related Company to CRI,
immediately before the acquisition by an Employer of the capital stock of
Chemical Research and Licensing Company, a Texas corporation, are vested and
nonforfeitable under Section 4.11, Service shall include service with CRI or
such Related Company prior to such acquisition. Notwithstanding any provision of
this Plan to the contrary, contributions, benefits and service credit with
respect to Qualified Military Leave shall be provided in accordance with
Section 414(u) of the Code, effective as of December 12, 1994.

6. Section 4.01 of the Plan is amended to read as follows:

4.01 Elective Deferrals.

(a) General. Each Active Participant may elect to make Elective Deferrals from
his or her Compensation, and may designate the portion, if any, of the Elective
Deferrals to be contributed as Roth Contributions, at least annually during any
Plan Year and at such other times as the Plan Administrator may prescribe, by
executing and filing an appropriately completed Salary Reduction Agreement with
the Plan Administrator on such form or forms provided or permitted by the Plan
Administrator and in such manner as the Plan Administrator may prescribe. The
Salary Reduction Agreement shall specify the percentage of Compensation to be
contributed to the Plan as Elective Deferrals and the portion, if any, of the
Elective Deferrals to be contributed as Roth Contributions. The percentage for
Elective Deferrals shall not be more than the maximum percentage for Elective
Deferrals prescribed by the Plan Administrator from time to time uniformly
applicable to all Participants and effective from and after the date prescribed.
Except for that portion, if any, of the Elective Deferrals that the Participant
has designated as Roth Contributions in accordance with subsection (b) below,
such contribution shall be on a pre-tax basis, and the Employer shall reduce
each Participant’s Compensation by, and contribute to the Trust as Elective
Deferrals on behalf of such Participant, the amount (if any) by which the
Compensation available to the Participant (after applicable deductions) has been
reduced under such Participant’s Salary Reduction Agreement. A Participant’s
Salary Reduction Agreement shall continue in effect, subject to subsection
(f) below, notwithstanding any change in his or her Compensation, until he or
she changes or revokes his or her Salary Reduction Agreement.

(b) Roth Contributions. If the Participant affirmatively designates a portion of
his or her Elective Deferrals as Roth Contributions, such amount will be
deducted from his or her Compensation on an after-tax basis, subject to
withholding of applicable Federal, state and local income taxes on such Roth
Contributions from the Participant’s Compensation other than such Roth
Contributions. Except as provided in the preceding sentence or otherwise
expressly specified in this Plan, Roth Contributions shall be treated as
Elective Deferrals (or Catch-Up Contributions, as applicable), for all purposes
of this Plan. In the absence of an affirmative designation, none of the
Participant’s Elective Deferrals under this Plan shall be contributed as Roth
Contributions.

(c) Changes of Salary Reduction Agreements. A Participant may change his or her
rate of Elective Deferrals, or the designation of any portion of Elective
Deferrals as Roth Contributions, by executing and filing a new Salary Reduction
Agreement with the Plan

 

2



--------------------------------------------------------------------------------

Administrator on such form provided or permitted by the Plan Administrator and
in such manner as the Plan Administrator may prescribe.

(d) Effective Date of Salary Reduction Agreement. A Salary Reduction Agreement
or a change thereof shall apply solely to Compensation not yet paid or payable
as of the date such new or changed Salary Reduction Agreement is filed with the
Plan Administrator. Subject to the foregoing requirement, a Salary Reduction
Agreement or change thereof shall take effect on the first day of the payroll
period as of which the start or change of the Participant’s Elective Deferrals,
or the designation of any portion of Elective Deferrals as Roth Contributions,
is administratively practicable (determined under procedures established by the
Plan Administrator) after the Participant has executed and filed an initial or
changed Salary Reduction Agreement with the Plan Administrator as provided in
subsection (a) or (c) of this Section 4.01.

(e) Revocations of Salary Reduction Agreements. A Participant may revoke a
Salary Reduction Agreement with respect to Compensation not paid or payable as
of the date of such revocation by executing and filing a revocation of such
Salary Reduction Agreement on such form provided or permitted by the Plan
Administrator and in such manner as the Plan Administrator may prescribe.
Revocation of a Salary Reduction Agreement shall take effect on the first day of
the payroll period as of which implementing the revocation is administratively
practicable (determined under procedures established by the Plan Administrator)
after the Participant has executed and filed such revocation with the Plan
Administrator. A Participant’s Salary Reduction Agreement shall become
ineffective upon his or her ceasing to be an Active Participant. But the
Participant may make a new Salary Reduction Agreement in accordance with
subsection (a) upon again becoming an Active Participant.

(f) Other Reductions and Limitations. Elective Deferrals shall not exceed the
lowest maximum amount permitted by Article V. Notwithstanding anything in a
Salary Reduction Agreement, the Plan Administrator may reduce the Elective
Deferrals and amend the Salary Reduction Agreement of any Participant to prevent
a reasonably anticipated violation of the limitations of Section 5.07, and may
reduce the Elective Deferrals and Salary Reduction Agreement of any Participant
who is a Highly Compensated Employee to prevent a reasonably anticipated
violation of the limitations of Sections 5.01 or 5.02. Any reduction of Elective
Deferrals under this subsection (f) shall be applied pro rata to Elective
Deferrals that are not Roth Contributions and to Elective Deferrals that are
Roth Contributions. If a Participant receives a Hardship distribution pursuant
to Section 7.01, his or her Salary Reduction Agreement shall be suspended in
accordance with Section 7.01(c)(5). The Plan Administrator may, in its
discretion, impose such additional rules, regulations and limitations on the
amount of Elective Deferrals that may be elected, including limitations on the
amount of Elective Deferrals that an Active Participant may elect for each
payroll period to a pro-rata portion of the Dollar Limit, and limitations on the
amount of Elective Deferrals that a Highly Compensated Employee may elect, to
ensure that the limitations of Article V are not exceeded.

(g) Time for Contributing Elective Deferrals. For each payroll period during a
Plan Year, each Employer shall pay the Elective Deferrals of Participants who
are its Employees over to the Trustee as of, or as soon as reasonably possible
after, the date such amount would otherwise have been paid to the Participant in
cash; but not earlier (except as required by bona fide administrative
considerations) than the date that the Participant performs the services with
respect to which the contribution is made (or the date such amount would
otherwise have been paid to the Participant in cash, if earlier), and not later
than the 15th business day of the month following the month in which such amount
would otherwise have been paid to the Participant in cash.

 

3



--------------------------------------------------------------------------------

(h) Allocation of Elective Deferrals. Elective Deferrals that are not Roth
Contributions shall be allocated to the Employee 401(k) Account of each
Participant on whose behalf such Elective Deferrals were made. Elective
Deferrals that are Roth Contributions shall be allocated to the Roth
Contribution Account of each Participant on whose behalf such Roth Contributions
were made.

7. Section 4.02(a) of the Plan is amended to read as follows:

(a) General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan Year,
each Employer shall contribute on behalf of each Participant employed by the
Employer on whose behalf Elective Deferrals (whether or not designated as Roth
Contributions) are made, an amount equal to one hundred percent (100%) of so
much of the Participant’s Elective Deferrals for the Plan Year as do not exceed
three percent (3%) of the Participant’s Compensation for the Plan Year, or such
larger or smaller percentages as each Employer may determine uniformly for the
Participants who are its Employees. An Employer may change such percentages from
time to time during the Plan Year, provided that the Employer may not
retroactively decrease the percentages of its Matching Contributions or the
percentage of Elective Deferrals subject to Matching Contributions.

8. Section 4.05 of the Plan is amended to read as follows:

4.05 Rollover Contributions into the Plan. At the request of any Eligible
Employee the Plan Administrator shall direct the Trustee to accept a Rollover
Contribution on behalf of the Eligible Employee. Unless the Rollover
Contribution is a direct transfer from another Roth elective deferral account
under an applicable retirement plan described in Section 402A(e)(1) of the Code,
the Rollover Contribution shall be held in the Prior Plan and Rollovers Account
for the Eligible Employee. A Rollover Contribution that is a direct transfer
from another Roth elective deferral account under an applicable retirement plan
described in Section 402A(e)(1) of the Code shall be held in the Participant’s
Roth Rollover Account. If the Rollover Contribution includes amounts that would
not be includible in gross income (except as provided by Sections 402(c),
403(a)(4), 403(b)(8) and 457(e)(16) of the Code and except by reason being a
direct transfer from another Roth elective deferral account) if not transferred
as an Rollover Contribution, the Plan Administrator shall separately account for
the portion of the Rollover Contribution which is so includible in gross income
and the portion of such Rollover Contribution which is not so includible. Each
Rollover Contribution shall be made in cash, in notes representing a loan to the
Participant from a qualified trust under provisions of such qualified trust
similar to Section 7.02, or in property (which may be stock or securities issued
by the former employer) acceptable to the Trustee in its sole discretion for
purposes of this Plan. Prior to accepting a Rollover Contribution, the Plan
Administrator may require that the Eligible Employee who wants to make the
Rollover Contribution shall provide evidence reasonably satisfactory to the Plan
Administrator that such Contribution qualifies as a Rollover Contribution.
Acceptance of a Rollover Contribution shall not in any manner guarantee the
result of such contribution under any tax laws; and neither the Company, the
Investment Committee, any Employer, the Plan Administrator, the Trustee nor any
Investment Manager, shall be responsible for such tax results. If the Plan
Administrator determines after any Rollover Contribution that such contribution
did not in fact qualify as a Rollover Contribution, the amount of the Rollover
Contribution, increased by income and gains and reduced (but not below zero) by
losses and expenses, shall be returned to the Eligible Employee.

9. Subsection 4.11(b) of the Plan is amended to read as follows:

(b) Fully Vested Accounts. A Participant’s Accrued Benefit shall be fully vested
and nonforfeitable at all times to the extent represented by the balance of his
or her Employee

 

4



--------------------------------------------------------------------------------

401(k) Account, Roth Contribution Account, Travelers Benefit Account, Rollover
Account, and Roth Rollover Account.

10. Section 4.12 of the Plan is amended to read as follows:

4.12 Catch-Up Deferrals. Effective for Plan Years beginning on or after
January 1, 2002, each Participant who is an “Eligible Active Participant” (as
defined in subsection (a)) may elect to make Catch-Up Deferrals from his or her
Compensation, and may elect to designate all or any portion of such Catch-Up
Deferrals as Roth Contributions, by written election on a Salary Reduction Form
filed with the Plan Administrator in such manner as the Plan Administrator may
prescribe. The Employer shall reduce each Eligible Active Participant’s
Compensation, and contribute to the Trust as Catch-Up Deferrals on behalf of
such Participant, the amount (if any) of the Participant’s Catch-Up Deferrals.
For purposes of this Section 4.12:

(a) An “Eligible Active Participant” is a Participant who:

(1) will have attained age 50 on or before the last day of the Plan Year; and

(2) has made Elective Deferrals for the Plan Year that are the maximum Elective
Deferrals allowed under the Plan, taking into account the provisions of Article
V.

(b) For each Plan Year, the amount of the Catch-Up Deferrals made on behalf of a
Participant who is an Eligible Active Participant shall be equal to the dollar
amount or percentage (in increments of 1%) of the Participant’s Compensation
specified by the Participant for Catch-Up Deferrals on his or her Salary
Reduction Form, provided that such Catch-Up Deferrals may not exceed the lesser
of the following for a Plan Year:

(1) $5,500 for 2011, as adjusted for Plan Years thereafter for cost-of-living
increases by the Secretary of the Treasury or his delegate pursuant to the
provisions of Section 414(v)(2)(C) of the Code; or

(2) The excess of (i) the Participant’s Statutory Compensation for the Plan Year
as determined under Section 2.13(b) (as applied for purposes of Sections 5.02
and 5.03), over (ii) the Participant’s Elective Deferrals for the Plan Year.

(c) A Participant’s initial Catch-Up Deferral election shall be effective for
Compensation payable on or after the date on which such election is made and
shall remain in effect until changed or revoked. Thereafter, changes in the
percentage (solely in increments or decrements of 1%) or dollar amount of
Compensation to be deferred or revocation of any such election, or changes in
the designation of any portion of Catch-Up Contributions as Roth Contributions,
may be made by written election on a Salary Reduction Form filed with the Plan
Administrator in such manner as the Plan Administrator may prescribe.

(d) The Catch-Up Deferrals for the Plan Year (other than Catch-Up Deferrals
designated as Roth Contributions) shall be credited to the Participants’
Employee 401(k) Accounts, and Catch-Up Deferrals for the Plan Year designated as
Roth Contributions shall be credited to the Participants’ Roth Contribution
Accounts, in the amounts of their respective Catch-Up Deferral elections for
such Plan Year and the designation, if any, of any portion of such Catch-Up
Deferrals as Roth Contributions. Catch-Up Deferrals shall be fully vested and
nonforfeitable.

(e) Catch-Up Deferrals shall not be subject to any of the limitations under
Article V.

 

5



--------------------------------------------------------------------------------

(f) The Plan Administrator may specify rules from time to time governing
Catch-Up Deferrals, including, but not limited to, rules regarding (i) the
timing, method, and implementation dates of Catch-Up Deferral elections,
(ii) the return or recharacterization of Catch-Up Deferrals as Elective
Deferrals, and (iii) the recharacterization of Elective Deferrals of an Eligible
Active Participant as Catch-Up Deferrals, to the extent the Elective Deferrals
of the Eligible Active Participant would otherwise exceed the limitations of
Article V and the total Catch-Up Deferrals of the Participant (after
recharacterization) do not exceed the limits of subsection (b) above. Such rules
shall be in compliance with any applicable guidance issued by the Secretary of
the Treasury, and, to the extent deemed advisable by the Plan Administrator in
order to comply with such guidance, such rules may override any of the preceding
provisions of this Section 4.12.

(g) Catch-Up Deferrals will be treated as Elective Deferrals for all purposes of
this Plan other than Section 4.02 (relating to Matching Contributions) and
Article V (relating to Limitations on Contributions); provided, however, that
Catch-Up Deferrals recharacterized under subsection (f) as Elective Deferrals
will be eligible for Matching Contributions to the extent provided for Elective
Deferrals in Section 4.02

11. Section 5.01 of the Plan is amended to read as follows:

5.01 Excess Deferrals. Notwithstanding Section 4.01 or anything in a
Participant’s Salary Reduction Agreement, the sum for any calendar year of
(i) Elective Deferrals of any Participant under this Plan, (ii) any elective
deferrals excluded from the Participant’s gross income made under a Related
Plan, and (iii) the amount of elective deferrals under any other plan if the
Participant notifies the Plan Administrator in writing by March 1 of the
following calendar year that such other plan exists under which elective
deferrals were excluded from the Participant’s gross income and the amount of
such elective deferrals (excluding in every case Catch-Up Deferrals made under
Section 4.12 of this Plan or corresponding provisions authorized by
Section 414(v) of the Code of any Related Plan or other plan), shall not exceed
the applicable Dollar Limit. The “Dollar Limit” is $16,500 for 2011, as adjusted
for Plan Years thereafter for cost-of-living increases by the Secretary of the
Treasury or his or her delegate pursuant to Sections 402(g)(4) and 415(d) of the
Code. If the sum of such amounts exceeds the Dollar Limit for a calendar year,
the Plan Administrator shall, not later than the April 15 following the close of
such calendar year, distribute to the Participant all or such portion of the
Participant’s Elective Deferrals in excess of the Dollar Limit (by first
distributing unmatched Elective Deferrals that are not Roth Contributions, then
by distributing unmatched Elective Deferrals that are Roth Contributions, then
by distributing matched Elective Deferrals that are not Roth Contributions, and
finally by distributing matched Elective Deferrals that are Roth Contributions)
for such calendar year in an amount equal to the greater of (i) the amount the
Plan Administrator determines is necessary to eliminate the excess of the sum of
the amount described in clauses (i) and (ii) above over the, including net
income and minus any loss allocable to such amount determined in accordance with
Section 5.06, or (ii) the amount requested in writing by the Participant on or
before the March 1 following the close of such calendar year. Any Matching
Contributions (including any net income and minus any loss allocable thereto
determined in accordance with Section 5.06) made with respect to such
distributed Elective Deferrals matched Plan Administrator shall be forfeited and
allocated in accordance with Section 4.10(f).

12. Subsection 5.02(c) of the Plan is amended to read as follows:

(c) Distribution of Excess Contributions. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Contributions
(including any income earned and minus any loss allocable to such amounts
determined in accordance with Section 5.6) to the Highly Compensated Employees
on whose behalf such Elective Deferrals were made. Any required

 

6



--------------------------------------------------------------------------------

distribution will be made first from Elective Deferrals that are not Roth
Contributions and then if necessary from Elective Deferrals that are Roth
Contributions. Any Matching Contributions (including any income earned and minus
any loss allocable thereto determined in accordance with Section 5.06) made with
respect to such distributed Elective Deferrals shall be forfeited and allocated
in accordance with Section 4.10(f).

13. Subsection 5.07(c) of the Plan is amended to read as follows:

(c) Elimination of Annual Excess. If a Participant has an Annual Excess for a
Plan Year, such excess shall not be allocated to the Participant’s Accounts but
shall be eliminated as follows:

(1) Unmatched Elective Deferrals Participant Contributions. The Participant’s
unmatched Elective Deferrals (first unmatched Elective Deferrals that are not
Roth Contributions and then unmatched Elective Deferrals that are Roth
Contributions) for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.

(2) Matched Elective Deferrals and Related Matching Contributions. If any Annual
Excess remains, the Participant’s matched Elective Deferrals (first matched
Elective Deferrals that are not Roth Contributions and then matched Elective
Deferrals that are Roth Contributions) and the related Matching Contributions
for the Plan Year shall be reduced in proportionate amounts to the extent
necessary to eliminate the Annual Excess.

(3) Company Contributions. If any Annual Excess remains, the Company
Contributions for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.

(4) QNECs or QMACs. If any Annual Excess remains, the Participant’s QNECs or
QMACs for the Plan Year shall be reduced to the extent necessary to eliminate
the Annual Excess.

14. The first sentence of Section 7.01 is amended to read as follows:

A Participant may, in accordance with this Section, withdraw all or a portion of
his or her Accounts, other than his or her Roth Contribution Account, pursuant
to subsection (a), (b) or (c); provided, however, that the amount withdrawn
pursuant to this Section 7.01 shall not be greater than the amount of the
Participant’s vested Accrued Benefit available for withdrawal under this
Section. Withdrawals shall be made pro rata from each Investment Fund in which
the Account or Accounts from which the withdrawal is paid are invested.

15. Subsection 7.01(a) of the Plan is amended to read as follows:

(a) In-Service Withdrawals from Rollover Account and Certain Prior Plan
Accounts. A Participant may withdraw, in accordance with Section 7.03, for any
reason, all or any portion of his or her Rollover Account or Roth Rollover
Account and, subject to the restrictions imposed by Appendix A and Schedule 1,
any other Inactive Account comprising Rollover Contributions or after-tax
employee contributions made under this Plan or a Transferor Plan.

 

7



--------------------------------------------------------------------------------

16. Section 7.02(e) is amended to read as follows:

(e) Pledge of Accounts. Any loan made pursuant to this Section 7.02 shall be
made pro rata from the Participant’s Accounts other than his or her Roth
Contribution Account. If a Participant’s Account is invested in more than one
Investment Fund at the time of the loan, the loan shall be made pro rata from
each Investment Fund (other than the Company Stock Fund) in which the Accounts
from which the loan is disbursed are invested, except to the extent an Inactive
Account is not available for loans as set forth in Schedule 1. Such loan and any
accrued but unpaid interest with respect thereto, shall constitute a first lien
upon the interest of such Participant in the Accounts from and to the extent to
which the loan is made and, to the extent that the loan may be unpaid at the
time the Participant’s Accounts become payable, shall be deducted from the
amount payable to such Participant or his Beneficiary at the time of
distribution of any portion of his or her Accounts. In the event that a
Participant fails to repay a loan according to its terms and foreclosure occurs,
the Plan may foreclose on the portion of the Participant’s Accounts which secure
the loan and which would be distributable to the Participant as of the earliest
date on which the Participant could elect a distribution or withdrawal pursuant
to this Article or Article VII. Such foreclosed amount shall be deemed to be a
distribution.

17. Section 8.09 (1) is amended to read as follows:

(1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 8.06(b); any distribution
by reason of Hardship pursuant to Section 7.01(b); and except as provided in the
following sentence the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includable in gross income and the portion of such distribution which is not so
includable. Effective January 1, 2011, a portion of a distribution will not fail
to be an eligible rollover distribution merely because the portion consists of
all or a portion of the Participant’s Roth Contribution Account or Roth Rollover
Account. However, such portion may be transferred only to another Roth elective
deferral account under an applicable retirement plan described in
Section 402A(e)(1) of the Code or to a Roth IRA described in Section 408A of the
Code, and only to the extent the direct rollover is permitted under the rules of
Section 402(c) of the Code.

 

8



--------------------------------------------------------------------------------

18. The amendments made by Paragraphs 1 and 2, 4 through 7, and 9 through 17,
shall be effective January 1, 2011. The amendments made by Paragraphs 3 and 8
shall be effective February 1, 2011.

Dated: June 12, 2011

 

By:   /s/ Philip K. Asherman   Director, Chicago Bridge & Iron Company

 

9